Citation Nr: 1639120	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1980 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In July 2016, the Veteran testified at a Board hearing before the undersigned.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Bilateral Knee Disability

The Veteran contends that he has a bilateral knee disability that is related to service.

STRs reflect multiple notations of treatment for knee pain, to include diagnoses of bilateral patellofemoral syndrome, retropatellar pain syndrome, right knee inflammation, and right knee strain.  The Veteran was also placed on permanent profile due to his bilateral knee problems and history of recurrent knee pain.

The Veteran was afforded a September 2010 VA examination to ascertain whether he had a bilateral knee disability that was related to service.  Following the September 2010 VA examination, the examiner diagnosed the Veteran with bilateral knee residual of Osgood-Schlatter's disease (secondary to ossification centers) and left knee degenerative joint disease (DJD).  The examiner opined that such diagnoses were not caused by or related to service and that his service treatment records (STRs) were silent as to the noted conditions.  He explained that his current diagnoses involved different knee compartments and were most likely age-related and aggravated by the Veteran's body-mass index (BMI).  The examiner further reasoned that the Veteran's in-service bilateral knee patellofemoral syndrome and retropatellar syndrome had both resolved without residuals.  The examiner also stated that there was a lack of chronicity and continuity of care for 23 years.  However, the examiner did not acknowledge or comment on the Veteran's report of a history of bilateral knee pain since service as expressed during his July 2016 Board hearing.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical opinion based solely on the absence of documentation of treatment in the record is inadequate.  Id.  The Veteran is competent to testify that he has experienced bilateral knee pain since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, an addendum opinion is required.

Eye Disability

The Veteran contends that he has an eye disability that is related to service.  Current treatment records show complaints of blurry vision and watery eyes (although such complaints appear to have been assessed as being related to a need for new eyeglasses).

In any event, at the Veteran's July 2016 Board hearing, he testified to injuring himself in a welding accident in approximately 1980 to 1981 while he was in the Air Force.  See July 2016 Board Hearing Transcript, p. 3.  He reported that an ambulance took him to Fort Bragg Army Hospital and it was determined that he had welding burns.  Id.  The Veteran testified that he was treated with gauze for both eyes and that his head was bandaged for the next two weeks.  Id.  

No attempts have been made to retrieve the Veteran's military personnel records  (which could potentially show any limited profile during the two-week treatment period where the Veteran's eyes were bandaged) or records from Fort Bragg Hospital.  Thus, the Veteran's military personnel records and any available treatment records held at Fort Bragg Army Hospital should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding service personnel records.  
2. Request from Ft. Bragg Army Hospital any records pertaining to treatment of the Veteran's eyes in 1980 or 1981.  
3. Provide the claims file and a copy of this decision to a qualified medical professional..  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  Request the examiner to review the claims file to specifically include the September 2010 VA examination report and relevant clinical record evidence on file.

The medical professional should identify all current bilateral knee disabilities.  For each knee diagnosis made, the physician should provide an opinion regarding the following:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that any current left or right knee disability had its onset during the Veteran's period of active duty.

The VA examiner must comment on the Veteran's service and post-service history, to include his lay statements of having experienced bilateral knee pain since service.  

A complete rationale should be given for any opinion provided.  A rationale based solely on lack of continued treatment is inadequate.  If the examiner rejects the Veteran's report of symptoms, he or she must provide the medical reasons for doing so.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






